Citation Nr: 0841615	
Decision Date: 11/18/08    Archive Date: 12/16/08

DOCKET NO.  06-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for 
service connection for a stomach ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
veteran's previously denied claim of entitlement to service 
connection for a stomach ulcer and then denied the claim on 
the merits.


FINDINGS OF FACT

1.  The claim for service connection for a stomach ulcer was 
previously denied in a  December 1987 rating decision.  The 
veteran did not appeal that decision.

2.  Evidence received since the 1988 decision is cumulative 
or redundant, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The  December 1987 rating decision that denied service 
connection for a stomach ulcer is final.  38 U.S.C.A. § 7105 
(West 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a stomach ulcer.  
38 U.S.C.A. §§ 5108, 7105 (West 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a stomach ulcer was previously denied 
in a December 1987 rating decision.  Although the RO 
readjudicated the issue on the merits in its September 2004 
rating decision, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In its December 1987 decision, the RO denied the veteran's 
claim for service connection for a stomach ulcer.  The 
veteran did not appeal that decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier. See 38 U.S.C.A. § 7105 
(West 2007); 38 C.F.R. § 3.160(d), 20.302, 20.1103.  Thus, 
the December 1987 decision is final because the veteran did 
not file a timely appeal from it.

A claim for entitlement to service connection for a stomach 
ulcer may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in April 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted solely of the veteran's service medical 
records.  Those records showed that on pre-enlistment 
examination in January 1985, the veteran reported a history 
of childhood stomach problems.  Clinical evaluation was 
negative for any stomach abnormalities.  In February 1985, 
after only a few days of basic training, the veteran reported 
to sick call complaining of anxiousness and somatic 
disturbances.  He was referred for psychiatric evaluation, 
during which he reported a past history of counseling and 
medical treatment for paranoia and adjustment disorders.  
Clinical evaluation revealed a high level of anxiety and a 
frightened affect, with tangential speech.  The veteran was 
diagnosed with paranoia, existing prior to entry, and 
prescribed medication for his psychiatric symptoms.  Based 
upon the veteran's reported symptoms and the psychiatric 
evaluation, the service medical provider recommended that he 
be discharged from active duty and referred him for 
examination by a medical evaluation board (MEB).  The record 
thereafter shows that in late February 1985, the veteran was 
treated for gastritis, manifested by an upset stomach, as 
well as a viral syndrome manifested by a bloody nose and 
chest pain.  In early March 1985, he underwent examination by 
the MEB, which determined that he had a preexisting nervous 
condition which rendered him unfit for service.  He was 
discharged in March 1985, after less than two months in 
service.

Upon review of the service medical records, the RO determined 
that the veteran had been discharged for a preexisting 
condition and that an organic stomach condition had not been 
established during his brief period of service.  On that 
basis, the claim for service connection for a stomach ulcer 
was denied. 

The veteran applied to reopen his claim for service 
connection in April 2004.  In support of his application, he 
submitted Social Security Administration (SSA) and private 
medical records dated subsequent to his period of military 
service.  Those records showed that in March 1987, the 
veteran had sought treatment for chest pains and esophageal 
pain, and been diagnosed with esophageal reflux.  On 
psychiatric consultation in July 1988, he reported a history 
of ulcers; however, there was no diagnosis made.  An October 
1993 mental status examination conducted by the Tennessee 
Department of Human Services, Disability Determination 
Section, reflected a diagnosis of ulcers and digestive tract 
problems, based solely upon the veteran's reported history of 
ulcers and related gastrointestinal symptoms.  On follow-up 
examination by the Tennessee Department of Human Services in 
March 1998, the veteran reported a history of peptic ulcer 
disease and was diagnosed with a shallow gastric ulcer.  
Significantly, none of the state or private medical providers 
who examined the veteran for ulcers and other 
gastrointestinal disorders  related those conditions to his 
military service.  

Additionally, the veteran has submitted his own written 
statements indicating that he contracted an ulcer by eating 
seafood during his period of active service and that since 
that time, he has experienced chronic problems in his "chest 
area." 

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  Although the 
veteran's recently submitted SSA and private medical records 
are new in the sense that they were not previously considered 
by RO decision makers, they are not material.  While those 
records demonstrate that the veteran was diagnosed and 
treated for a stomach ulcer and related gastrointestinal 
problems years after leaving service, they do not supply a 
nexus between his current disabilities and his service.  None 
of the veteran's medical providers have related his currently 
diagnosed gastrointestinal disorders to his period of active 
service.  Accordingly, the additional treatment records 
submitted by the veteran do not establish a fact necessary to 
substantiate the veteran's claim, and the claim for service 
connection for a stomach ulcer cannot be reopened on the 
basis of such evidence.  38 C.F.R. § 3.156(a).  

Additionally, while the lay statements from the veteran are 
new, they are not material.  While a veteran can submit lay 
testimony regarding symptoms (including worsening of 
symptoms) that he experiences, he is not competent, as a 
layperson without ostensible medical expertise, to provide a 
diagnosis, opine as to medical etiology, or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, the veteran is not competent to relate his 
current gastrointestinal disorders to a particular 
circumstance, in this case a claimed in-service episode of 
food poisoning.  Additionally, the new lay statements 
submitted by the veteran are mainly cumulative of the 
evidence submitted as part of his initial service connection 
claim, which was considered at the time of the last final 
decision on this issue.

In sum, although the veteran has submitted new evidence that 
was not before the RO in  December 1987, that new evidence is 
not material to the claim and does not warrant reopening of 
the previously denied claim.  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that new and material evidence has not been submitted with 
regard to the claim for service connection for a stomach 
ulcer since the RO's last final rating decision in  December 
1987 because no competent evidence has been submitted 
relating any current stomach ulcer or related 
gastrointestinal condition to the veteran's service.  Thus, 
the claim for service connection is not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and a decision 
confirming the prior denial of a claim for service connection 
in September 2004.  These documents discussed the specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Indeed, the record reveals that the 
RO expressly advised the veteran that, to succeed in 
reopening his claim, he would need to submit new and material 
evidence relating to the specific reason for which his claim 
was previously denied, that is, evidence demonstrating that 
an organic stomach condition was incurred in service.  
Additionally, at the time of the prior final denial of the 
claim in  December 1987, VA informed the veteran that his 
claim was denied because no organic stomach condition was 
established in service and that his discharge was for a 
preexisting condition.  That communication, in addition to 
the above correspondence, satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has 
neither furnished nor referenced any additional, unobtained, 
relevant, available evidence.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Service connection for a stomach ulcer remains denied because 
new and material evidence has not been received to reopen the 
claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


